


110 HR 7058 IH: To grant the congressional gold medal, collectively, to

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7058
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Schiff (for
			 himself, Mr. Skelton,
			 Mr. Honda,
			 Ms. Matsui,
			 Mr. Abercrombie,
			 Mr. Costa, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To grant the congressional gold medal, collectively, to
		  the 100th Infantry Battalion and the 442nd Regimental Combat Team, United
		  States Army, in recognition of their dedicated service during World War
		  II.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)On January 19, 1942, 6 weeks after the
			 December 7, 1941, attack on Pearl Harbor by the Japanese Navy, the United
			 States Army discharged all Japanese-Americans in the Reserve Officers Training
			 Corps and changed their draft status to 4C—the status of
			 enemy alien which is ineligible for the draft.
			(2)On January 23,
			 1942, Japanese-Americans in the military on the mainland were segregated out of
			 their units.
			(3)Further, on May 3,
			 1942, General John L. DeWitt issued Civilian Exclusion Order No. 346, ordering
			 all people of Japanese ancestry, whether citizens or noncitizens, to report to
			 assembly centers, where they would live until being moved to permanent
			 relocation centers.
			(4)On
			 June 5, 1942, 1,432 predominantly Nisei (second generation Americans of
			 Japanese ancestry) members of the Hawaii Provisional Infantry Battalion were
			 shipped from the Hawaiian Islands to Oakland, CA, where the 100th Infantry
			 Battalion was activated on June 12, 1942, and then shipped to train at Camp
			 McCoy, Wisconsin.
			(5)The excellent training record of the 100th
			 Infantry Battalion and petitions from prominent civilian and military personnel
			 helped convince President Roosevelt and the War Department to re-open military
			 service to Nisei volunteers who were incorporated into the 442nd Regimental
			 Combat Team after it was activated in February of 1943.
			(6)In that same month, the 100th Infantry
			 Battalion was transferred to Camp Shelby, Mississippi, where it continued to
			 train and even though the battalion was ready to deploy shortly thereafter, the
			 battalion was refused by General Eisenhower, due to concerns over the loyalty
			 and patriotism of the Nisei.
			(7)The 442nd
			 Regimental Combat Team later trained with the 100th Infantry Battalion at Camp
			 Shelby in May of 1943.
			(8)Eventually, the
			 100th Infantry Battalion was deployed to the Mediterranean and entered combat
			 in Italy on September 26, 1943.
			(9)Due to their
			 bravery and valor, members of the Battalion were honored with 6 awards of the
			 Distinguished Service Cross in the first 8 weeks of combat.
			(10)The 100th
			 Battalion fought at Cassino, Italy in January, 1944, and later accompanied the
			 34th Infantry Division to Anzio, Italy.
			(11)In May and June
			 of 1944, the battalion was joined by the 442nd Regimental Combat Team, and
			 helped push the German Army north of Rome.
			(12)The battalion was
			 awarded the Presidential Unit Citation for its actions in battle on June 26–27,
			 1944.
			(13)On August 14th,
			 1944, the 100th Infantry Battalion was formally made an integral part of the
			 442nd Regimental Combat Team, and fought for the last 9 months of the war with
			 distinction in Italy, southern France, and Germany.
			(14)The 442nd
			 Regimental became the most decorated unit in United States military history for
			 its size and length of service.
			(15)The 442nd
			 Regimental Combat Team, and members of the team, received 7 Presidential Unit
			 Citations, 21 Medals of Honor, 52 Distinguished Service Crosses, 560 Silver
			 Stars, 4,000 Bronze Stars, 22 Legion of Merit Medals, 15 Soldier’s Medals, and
			 nearly 10,000 Purple Hearts, among numerous additional distinctions.
			(16)The United States
			 remains forever indebted to the bravery, valor, and dedication to country these
			 men faced while fighting a 2-fronted battle of discrimination at home and
			 fascism abroad.
			(17)Their commitment
			 and sacrifice demonstrates a highly uncommon and commendable sense of
			 patriotism and honor.
			2.Congressional gold
			 medal
			(a)Award
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the award, on behalf of the Congress, of a single
			 gold medal of appropriate design to the 100th Infantry Battalion and the 442nd
			 Regimental Combat Team, United States Army, collectively, in recognition of
			 their dedicated service during World War II.
			(b)Design and
			 StrikingFor the purposes of
			 the award referred to in subsection (a), the Secretary of the Treasury
			 (hereafter in this Act referred to as the Secretary) shall
			 strike the gold medal with suitable emblems, devices, and inscriptions, to be
			 determined by the Secretary.
			(c)Smithsonian
			 Institution
				(1)In
			 GeneralFollowing the award
			 of the gold medal in honor of the 100th Infantry Battalion and the 442nd
			 Regimental Combat Team, United States Army, under subsection (a), the gold
			 medal shall be given to the Smithsonian Institution, where it will be displayed
			 as appropriate and made available for research.
				(2)SenseIt is the sense of the Congress that the
			 Smithsonian Institution should make the gold medal received under paragraph (1)
			 available for display elsewhere, particularly at other appropriate locations
			 associated with the 100th Infantry Battalion and the 442nd Regimental Combat
			 Team, United States Army.
				3.DUPLICATE
			 MEDALSUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 2, at a price sufficient to cover
			 the costs of the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses.
		4.NATIONAL
			 MEDALSMedals struck pursuant
			 to this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.AUTHORIZATION OF
			 APPROPRIATIONS; PROCEEDS OF SALE
			(a)Authorization of
			 AppropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 an amount not to exceed $30,000 to pay for the cost of the medal authorized
			 under section 2.
			(b)Proceeds of
			 SaleAmounts received from
			 the sale of duplicate bronze medals under section 3 shall be deposited in the
			 United States Mint Public Enterprise Fund.
			
